Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to remarks and amendments filed on 10/28/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn,
Claims 1-20 are pending in this Office Action. Claims 1, 10, and 15 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,858,277. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 9,858,277 discloses more details in generating podcast.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claim 22 of the instant application is fully disclosed by the U.S. Patent No. 9,858,277.
“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shnier (US 2002/0049974, hereinafter Shnier) in view of Michael Gowan (http://www.macworld.com/article/1042905/podcasthow2.html, “A Podcast of Your Own”, 2/17/2005, hereinafter Gowan).

As to Claim 1, Shnier discloses A podcast creation and publishing method comprising:
creating, from at least one media event log, an automation playlist of media events by executing an instruction in a computer system, wherein the at least one media event log provides a list of media events arranged according to a time during which each media event will play (Figs. 2, 3, 9, Para. 0011-0014, 0103-0106, specifying an order of play of media content segments selected from archived media content segments and continuously playing live media content segments, using said play sequence to provide a personalized sequence of discrete media content segments, view the available segments, and select those of interest which are to be 
publishing the automation playlist media events in a podcast, by executing an instruction on the computer system, and wherein the publishing of the podcast using a podcast automation interface (Figs. 3, 11, Para. 0079, 0113, 0118, When all audio segments have been selected, the user provides a name for the just-built program, playlist, and it is stored, i.e. a podcast to be required and streaming. When a web browser or operating system is requested to open such a program, it will recognize, from the filename extension that the file is to be interpreted by a RealPlayer, and submit the filename to the RealPlayer for processing.); 
comprises: defining a web syndication format; defining one or more RSS (Really Simple Syndication) items, including at least a summary of RSS item content (Para. 0087, 0113, 0120, user-added information include: a detailed description of the information provided by the audio segment, a rating as to the quality of the information, a rating as to the audience suitable for the audio, keywords to be used for subsequent searching for the audio segment, how often the audio segment is updated, whether the submitted audio segment information is new or an update to previously-submitted audio segment information, the URL of a web page for additional information concerning the audio, and so on. Format of this stored program, playlist, depends on the audio player used, but as an example, RealNetworks, Inc.'s RealPlayer supports a format they refer to as a RealAudio media, or RAM file ), defining XML (Extensible Markup Language) tags associated with the one or more RSS items (Fig. 7, Para. 0144-0152, audio 
defining one or more RSS channels for the publishing of the podcast, the defining one or more RSS channels including defining XML (Extensible Markup Language) tags associated with the one or more RSS items; defining one or more RSS (Really Simple Syndication) variables for the publishing of the podcast; defining a podcast feed, wherein the podcast automation interface is used to create or update a local copy of one or more of: an RSS file or a web feed (Para. 0084, 0142, URL for the audio segment, The Audio URL File Contents window includes URL, title, keyword, time, etc. ).
Shnier does not explicitly disclose a podcast, defining one or more RSS (Really Simple Syndication) items, defining one or more RSS channels, defining XML tags, defining one or more RSS variables for the publishing of the podcast. 
Gowan explicitly teaches publishing in a podcast, defining one or more RSS (Really Simple Syndication) items, defining one or more RSS channels, defining XML tags, defining one or more RSS variables for the publishing of the podcast (Pages 1, 4-5, a podcast is an audio-based blog that you post on the Web and as an attachment to an RSS feed. Listeners then use an RSS aggregator such as iPodder or iPodderX to subscribe to your show. RSS file generator is used to create RSS file. When you post a new file, the aggregator downloads it and can automatically sync it with a portable player, making your show ready to take on the road, enter ID3 tag information such as artist and song name for your file, create an RSS feed to allow listeners to subscribe to your show. An RSS feed is an XML file that describes your Web content. The key piece of RSS that makes podcasting possible is the enclosure tag, which lets the 

    PNG
    media_image1.png
    449
    526
    media_image1.png
    Greyscale

RSS channel with XML tags (title, link, and description) as:

    PNG
    media_image2.png
    72
    427
    media_image2.png
    Greyscale

one or more RSS variables (language-English, Copyright Info-null, Enclosure title-Feb 21 Podcast, Enclosure type-mp3…)

    PNG
    media_image3.png
    45
    341
    media_image3.png
    Greyscale


Shnier with the teachings Gowan to include a convenient and efficient way to receive podcasts (Gowan page 1).
Shnier in view of Gowan further discloses:
defining a podcast feed, wherein the podcast automation interface is used to create or update a local copy of one or more of: an RSS file or a web feed (Para. 0040, 0204, view and edit the audio segments in saved programs, to specify that certain audio programs or segments are to be recorded for listening at a later time, to e-mail a program to another person; Gowan pages 4-5, use RSS file generator to create/update own RSS file, once you've got your podcast file ready, you have to upload it to a Web server so that the masses can access it  and you'll need to create an RSS feed to allow listeners to subscribe to your show) and
distributing the podcast over a network (Para. 0017, the content is broadcast to the community of users according to the playlist).

As to Claim 2, Shnier as modified as modified discloses The method of claim 1, wherein the RSS variables include one or more of: date and time substitution variables, RSS open file variables, RSS channel page control variables, RSS item page control variables, MP3 page control variables, or podcast page control variables (Para. 0131; Gowan pages 4-5).

As to Claim 3, Shnier as modified as modified discloses The method of claim 2, wherein the RSS open file variables include one or more of: retrieving a current data load RSS file, full Gowan pages 4-5).

As to Claim 4, Shnier as modified as modified discloses The method of claim 2, wherein the RSS channel page control variables retrieve current data in channels including any of: channels title control, channels description control, channels link control, channels category control, channels editor control, or channels webmaster control (Gowan pages 4-5).

As to Claim 5, Shnier as modified as modified discloses The method of claim 2, wherein the RSS item page control variables retrieve current items in channels including any of: item title control, item description control, item link control, item category control, item author control, item comment control, or item enclosure URL (Gowan pages 4-5).

As to Claim 6, Shnier as modified as modified discloses The method of claim 2, wherein the MP3 page control variables retrieve current data including any of: MP3 title control, MP3 artist control, MP3 album control, MP3 comment control, MP3 year control, or MP3 genre control (Para. 0131; Gowan pages 4-5).

As to Claim 7, Shnier as modified as modified discloses The method of claim 1 further comprises providing media property tags related to file format (Gowan pages 4-5).

Shnier as modified as modified discloses The method of claim 7, wherein: the media property tags include pre-determined metadata associated with individual media elements (Gowan pages 4-5).

As to Claim 9, Shnier as modified discloses The method of claim 8 further comprises obtaining the pre-determined metadata from a file (Gowan pages 4-5).

As to claim 10, recites “a system” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 11-13, recite “a system” with similar limitations to claims 2, 7-8 respectively and are therefore rejected for the same reasons as discussed above.

As to Claim 14, Shnier as modified discloses The system of claim 10, further comprising: the media event log including at least a first event log and a second event log and at least one instruction to obtain the first event log from a first source; at least one instruction to obtain the second event log from a second source; and at least one instruction to create the automation playlist of media events from the first event log and the second event log (Para. 0018, 0080).

Claims 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shnier (US 2002/0049974, hereinafter Shnier) in view of Lowe (US 2005/0185918, hereinafter Lowe) and Michael Gowan (http://www.macworld.com/article/1042905/podcasthow2.html, “A Podcast of Your Own”, 2/17/2005, hereinafter Gowan).

As to Claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
Shnier in view of Gowan does not explicitly disclose “obtaining metadata specifying transition relationships between the separate media events”
In addition, Lowe explicitly teaches obtaining metadata specifying transition relationships between the separate media events (Para. 0052, generate the media clip on the fly by integrating the appropriate master clips and insert clips together, or it may retrieve a previously created media clip from the database. The producer of a media clip may define mixing and insertion properties. The system may use such properties to define the way an insert clip is merged together with one or more master clips. For instance, properties may enable the system to know when to fade the master clip signal to allow for seamless integration of an insert clip and slowly return to normal after the insert clip completes. The markings indicating the split and merge locations may be embedded codes or metadata stored separate from the clip). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Shnier with the teachings Lowe to generate a personalized media by seamlessly merging one or more master clips having predefined gaps with an insert clip (Lowe Para. 0008).


Shnier as modified discloses The method of claim 15, wherein the RSS variables includes one or more of: date and time substitution variables, RSS open file variables, RSS channel page control variables, RSS item page control variables, MP3 page control variables, or podcast page control variables (Para. 0131; Gowan pages 4-5).

As to Claim 17, Shnier as modified discloses The method of claim 16, wherein the RSS open file variables include one or more of: retrieving a current data load RSS file, full path; retrieving a current data load RSS file, path only, no file; or retrieving a current data load RSS file, filename only, with no extension (Gowan pages 4-5).

As to Claim 18, Shnier as modified discloses The method of claim 16, wherein the RSS channel page control variables retrieve current data in channels including any of: channels title control, channels description control, channels link control, channels category control, channels editor control, or channels webmaster control (Gowan pages 4-5).

As to Claim 19, Shnier as modified discloses The method of claim 16, wherein the RSS item page control variables retrieve current items in channels including any of: item title control, item description control, item link control, item category control, item author control, item comment control, or item enclosure URL (Gowan pages 4-5).

As to Claim 20, Shnier as modified discloses The method of claim 16, wherein the MP3 page control variables retrieve current data including any of: MP3 title control, MP3 artist Gowan pages 4-5).



Response to Amendment and Remarks

Double Patenting Rejections
Applicant’s arguments have been fully considered. 
In response to the arguments, without Terminal Disclaimers filed and recorded, the Double Patent Rejection is maintained as noted above. 

35 USC 103 Rejections
Applicant's arguments with respect to claims 1, 10 and 15 have been fully and carefully considered and have been addressed in the citation of the detailed office action as discussed above. Please refer to the corresponding sections of the claim analysis for details.

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        3/15/2021